Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 24, 2022

The Court of Appeals hereby passes the following order:

A22D0283. EDWARD T. RILEY v. DAVID ATKINS.

      On January 11, 2022, the trial court dismissed a civil action filed by prisoner
Edward T. Riley. Riley filed this discretionary application from the trial court’s ruling
on February 22, 2022. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). “The
requirements of OCGA § 5-6-35 are jurisdictional and this court cannot accept an
application for appeal not made in compliance therewith.” Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). See also Gable v. State, 290 Ga. 81, 82 (2) (a)
(720 SE2d 170) (2011) (noting that this Court “has held that the failure to meet the
statutory deadline for filing a discretionary application is a jurisdictional defect”).
Here, Ridley filed his application 42 days after entry of the order he seeks to appeal.
The application is thus untimely, and it is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/24/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.